Case 1:19-cv-00827-ALC-GWG Document 73-10 Filed 07/08/20 Page 1 of 5




       EXHIBIT J
                          Case 1:19-cv-00827-ALC-GWG Document 73-10 Filed 07/08/20 Page 2 of 5




                        SUPREME COURT OF THE STATE OF NEW YORK
                        COUNTY OF SCHENECTADY

                         KIHARA KIARIE,                                                   Index No.


                                                        Petitioner,                       VERIFIED PETITION


                                 -against-

                          DUMBSTRUCBC,INC.,                                                                               FILED
                                                                                                                03/06/2019 12:5l!56 Pti
                                                                                                                      Counts Clerk
                                                        Respondent                                                  Cara tl. Ackerlss
                                                                                                                SCHENECTADY COUNTYi NY
                                                                                                              Insfc Nua:         201909694


                                 Petitioner, Kihara Kiarie, by his attorneys, Garvey Schubert Barer, P.C., for his Verified

                        Petition herein alleges as follows:

                                 1.     Petitioner, Kihara Kiarie, is a domiciliary ofthe State ofNew Jersey, residing at 45

                        Highland Avenue, Montclair, New Jersey 07042.

                                 2.     Upon information and belief. Respondent Dumbstruck, Inc.("Dumbstruck"), is a

                        New York corporation with an address at 251 State Street, Suite 301, Schenectady, New York

                        12305.


                                 3.     For a period of over two years ending in June 2017 Petitioner employed by the

                        Corporation as its Chief Operating Officer. During such period. Respondent failed to pay

                        Petitioner any wages for his services.

                                 4.     On November 7, 2017, Petitioner made written demand on Respondent to be

                        permitted access to Respondent's "cap table," or capitalization table, which would include the

                        record ofshareholders ofthe Respondent(the "Demand").

                                 5.     Provision of shareholder records by Respondent would have enabled Petitioner to

                        charge the ten largest shareholders of Respondent, pursuant to BCL § 630, for amounts owed to

                        Petitioner by Respondent for personal services performed by Petitioner for Respondent and to




noz-i Q/on-iQ   -n-on-oo ar/i                                    cr^ucMC^TAnv   imtv                                 inc.* # on-ionQCQ^* _   o nf *;
 Case 1:19-cv-00827-ALC-GWG Document 73-10 Filed 07/08/20 Page 3 of 5




enable Petitioner to send written notice to such shareholders that he intends to hold him liable for

the wages that Respondent has refused to pay him.

        6.       Petitioner has not been given access to the record ofshareholders ofthe Respondent

at any time since service ofthe Demand. Petitioner is entitled as a matter ofright to be given such

access.



          7.     Petitioner has never sold, or offered for sale, any list of shareholders of any

domestic or foreign corporation or aided or abetted any person in procuring any such record of

shareholders for any such purpose.

          8.     It is respectfully requested that this Court permit Petitioner to bring on the instant

proceeding by Order to Show Cause because such procedure is required by N.Y. Bus. Corp. Law

§ 624(d).

          9.     Petitioner has already sued Respondent and members of its management team in

the United States District Court for the Southern District of New York for, among other things,

Respondent's refusal to pay him his wages. Petitioner wishes to assert liability against

Respondent's 10 largest shareholders pursuant to BCL §630.

          10.    No previous application has been made for the relief herein sought.




                                                  -2-
GSB;10038601.2
 Case 1:19-cv-00827-ALC-GWG Document 73-10 Filed 07/08/20 Page 4 of 5




        WHEREFORE,Petitioner requests that a Judgment be granted directing the Respondent,

its officers and agents to permit Petitioner and his agents access to the record of Respondent's

shareholders and granting such other and further reliefas the court may deem just and proper.


Dated: New York, New York
       February 25, 2019                                  HUBERT BARE



                                            By:
                                                     laurice W.Heller, Esq.
                                                    100 Wall Street, 20"^ Floor
                                                    New York, New York 10005
                                                    (212)431-8700
                                                    mheller@gsblaw.com




                                              -3-
GSB;10038601.2
  Case 1:19-cv-00827-ALC-GWG Document 73-10 Filed 07/08/20 Page 5 of 5




                                         VERIFICATION


STATE OF NEW JERSEY                          )
                                              ss.:

COUNTY OF ESSEX                              )

        Kihara Kiarie, being duly sworn, deposes and says;

        I am the Petitioner herein. I have read and know the contents ofthe foregoing Verified

Petition. The Verified Petition is true to my own knowledge, except as to matters alleged upon

information and belief and as to those matters I believe it to be true.

        The sources of my information and grounds of my beliefas to all matters in the foregoing

Verified Petition not stated to be made upon my personal knowledge and documents and

information maintained by me.




                                                               Kihara Kiane

Sworn before me this ^S'
day ofFebruary, 2019
                                                                     PARESH J JHALA
                                                              Notary Public - Stale of New York
                                                                     NO.OtJH63S2838
                                                               Qualified in New York County
                                                            My Commission Expires Jan 9. 2021
                    cih-.
Notary Publ:




GSB:9969820.1
GSB:I003860U




                                                 -4-


                                        O/^UCMCOTArW     IKtT-X/                                  on-i onocQii _ Do/iq k nf k
